Name: COMMISSION REGULATION (EC) No 1185/95 of 24 May 1995 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: trade policy;  animal product;  means of agricultural production
 Date Published: nan

 No L 118/52 I EN I Official Journal of the European Communities 25. 5. 95 COMMISSION REGULATION (EC) No 1185/95 of 24 May 1995 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by the Act of Acession of Austria, Finland and Sweden, and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 176/95 (2), as last amended by Regulation (EC) No 927/95 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 1 76/95 to the quota HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 24, 1 . 2. 1995, p. 46. 0 OJ No L 95, 27. 4. 1995, p. 34. 25. 5. 95 EN Official Journal of the European Communities No L 118/53 ANNEX to the Commission Regulation of 24 May 1995 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 23 from 5 to 11 June 1995 Week No 24 from 12 to 18 June 1995 Week No 25 from 19 to 25 June 1995 Week No 26 from 26 June to 2 July 1995 0104 10 30 (') 90,353 87,603 85,408 83,214 0104 10 80 (') 90,353 87,603 85,408 83,214 0104 20 90 (') 90,353 ' 87,603 85,408 83,214 0204 10 00 (2) 192,240 186,390 181,720 177,050 0204 21 00 0 192,240 186,390 181,720 177,050 0204 22 10 0 134,568 130,473 127,204 123,935 0204 22 30 (2) 211,464 205,029 199,892 194,755 0204 22 50 (2) 249,912 242,307 236,236 230,165 0204 22 90 (2) 249,912 242,307 236,236 230,165 0204 23 00 (2) 349,877 339,230 330,730 322,231 0204 50 11 (2) 192,240 186,390 181,720 177,050 0204 50 13 0 134,568 130,473 127,204 123,935 0204 50 15 0 211,464 205,029 199,892 194,755 0204 50 19 0 249,912 242,307 236,236 230,165 0204 50 31 0 249,912 242,307 236,236 230,165 0204 50 39 0 349,877 339,230 330,730 322,231 0210 90 11 0 249,912 242,307 236,236 230,165 0210 90 19 0 349,877 339,230 330,730 322,231 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3234/94 and Commission Regulations (EEC) No 19/82 and (EC) No 3242/94. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3234/94 and Commission Regulations (EEC) No 19/82 and (EC) No 3242/94. f) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. f4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.